       Case 4:20-cv-00450-BRW-JJV Document 43 Filed 08/04/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

TERRY LAMAR MCCOY                                                                    PLAINTIFF

VS.                                 4:20-CV-00450-BRW-JJV

JOSEPH GORMAN, et al.                                                              DEFENDANTS


                                             ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       Accordingly, Plaintiff’s Motion for Summary Judgment (Doc. No. 37) is DENIED

without prejudice, subject to refiling.

       I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from any

Order adopting these recommendations would not be taken in good faith.

       IT IS SO ORDERED this 4th day of August, 2020.


                                              Billy Roy Wilson________________
                                              UNITED STATES DISTRICT JUDGE
